Response to Arguments
Applicant’s arguments, see page 8 line 4 through page 9 line 22, filed January 4, 2021, with respect to Berger and DeBar et al have been fully considered and are persuasive.  The rejection of claims 1, 5, 7, 9, 11, 13, 15 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 7, 9, 11, 13, 15 and 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





CGF
January 15, 2021